PER CURIAM.
The Board’s order is based upon its findings that the Company instigated and assisted the formation of a labor organization of its warehouse employees and refused to recognize District 65, Retail, Wholesale and Department Store Union, AFL-CIO, as the bargaining representative of its warehouse employees, in violation of § 8(a) (2) and (1) and 8(a) (5) and (1) of the National Labor Relations Act, 29 U.S.C. § 158(a) (2) and (1) and 158(a) (5) and (1). The Board’s findings are amply supported by the evidence. They are affirmed in open court.
An enforcement order will issue.